
	

113 HR 5590 IH: Go to High School, Go to College Act
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5590
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2014
			Ms. Fudge (for herself and Mr. Gibson) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To amend the Higher Education Act of 1965 to allow the Secretary of Education to award Early
			 College Federal Pell Grants.
	
	
		1.Short titleThis Act may be cited as the Go to High School, Go to College Act.
		2.Early college Federal Pell GrantSection 401 of the Higher Education Act of 1965 (20 U.S.C. 1070a) is amended by adding at the end
			 the following:
			
				(k)Early College Federal Pell Grants
					(1)In generalNotwithstanding the requirement under section 484(a)(1) that a student not been enrolled in an
			 elementary or secondary school to be eligible to receive a Federal Pell
			 Grant under this section, for the award years beginning on July 1, 2014,
			 and ending on June 30, 2020, the Secretary shall carry out a program to
			 award Early College Federal Pell Grants to eligible students to support
			 enrollment in, and completion of, postsecondary courses offered through an
			 early college high school.
					(2)Maximum period for Early College Federal Pell GrantsAn eligible student may receive an Early College Federal Pell Grant under this subsection in an
			 amount equal to the cost of not more than 4 full-time postsecondary
			 semesters, or the equivalent of 4 full-time postsecondary semesters, as
			 determined by the Secretary by regulation, while enrolled in postsecondary
			 courses offered by an early college high school.
					(3)Counting of awards for purposes of Federal Pell Grants
						(A)In generalAn Early College Federal Pell Grant received under this subsection shall be counted toward the
			 maximum period for which a student may receive Federal Pell Grants under
			 this section, as provided under subsection (c)(5).
						(B)WaiverThe Secretary may waive the requirement under subparagraph (A) on a case-by-case basis for any
			 student demonstrating evidence of a credible disruption or redirection in
			 course of study necessitating additional time to complete a postsecondary
			 degree or credential.
						(4)Terms and conditions
						(A)In generalExcept as provided in this subsection, an Early College Federal Pell Grant received under this
			 subsection shall have the same terms and conditions, and be awarded in the
			 same manner, as Federal Pell Grants awarded under this section.
						(B)Minimum completionAn eligible student may only receive an Early College Federal Pell Grant under this subsection upon
			 completion of a full-time postsecondary semester, or the equivalent of a
			 full-time postsecondary semester, as determined by the Secretary by
			 regulation.
						(C)AmountThe Secretary shall pay an eligible institution that is engaged in a partnership as part of an
			 early college high school an amount equal to the cost of tuition, fees,
			 and books for each postsecondary course (including with respect to the
			 postsecondary courses completed to satisfy the requirement under
			 subparagraph (B)) an eligible student completes through such early college
			 high school, provided such eligible student satisfies the requirement
			 under subparagraph (B).
						(5)ReportingEach early college high school shall annually submit to the Secretary a report on the program of
			 postsecondary courses provided to eligible students that includes the
			 following information:
						(A)Total number and percentage of eligible students who enroll in and subsequently complete the
			 program at the early college high school.
						(B)The number of postsecondary credits earned by eligible students while enrolled in the early college
			 high school that may be applied toward a postsecondary degree or
			 credential program.
						(C)The percentage of eligible students enrolled in the early college high school who concurrently earn
			 a secondary school diploma and an associate degree or equivalent.
						(D)The percentage of early college high school graduates completing the program who enroll in a
			 postsecondary institution.
						(E)The total amount of Early College Federal Pell Grants awarded to eligible students served by the
			 early college high school.
						(6)DefinitionsIn this subsection:
						(A)Early college high schoolThe term early college high school means a partnership between a public secondary school and at least one eligible institution—
							(i)that enables a student enrolled at such secondary school to simultaneously earn a secondary school
			 diploma and postsecondary credits that are transferable to such eligible
			 institution as part of an organized course of study toward a postsecondary
			 degree or credential at no cost to the student or the family of the
			 student;
							(ii)that offers students enrolled at such secondary school postsecondary courses provided by an
			 eligible institution as part of a State-approved program of study that
			 leads to a postsecondary degree, certificate, or general education core
			 that is transferable to such eligible institution;
							(iii)that provides such students the opportunity to earn not less than 12 credit hours in such
			 postsecondary courses; and
							(iv)that provides support, placement test prep strategies, tutoring, or comparable strategies to ensure
			 student preparation for and success in college courses.
							(B)Eligible studentThe term eligible student means a student enrolled at an early college high school who, if such student met the requirements
			 of section 484 for eligibility for a Federal Pell Grant, would be awarded
			 a Federal Pell Grant after the determination of the expected family
			 contribution for such student.
						.
		
